Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in PLx Pharma, Inc.’s Registration Statements on Form S-3 (No. 333-204830) and Form S-8 (No. 333-196824 and 333-212421) of our report dated January 17, 2017 (except for the effects of the reverse acquisition as to which the date is May 5, 2017) relating to the consolidated financial statements of PLx Pharma, Inc. as of December 31, 2016 and 2015 and the years then ended included in this Current Report on Form 8-K. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas May 5, 2017
